DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendments received 04-11-2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9-11, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng ‘420 (US 2014/0138420 A1) in view of DeTorre ’562 (US 4,466,562).
Regarding claim 9, Peng ‘420 teaches:
drawing molten glass in a draw direction to form a continuous glass ribbon at a forming body (¶ [0022], [0026]-[0028]; Fig. 2)
separating the glass sheet from the continuous glass ribbon (¶ [0023]; “glass separation at the bottom of draw (BOD)”, ¶ [0054])
separating at least one bead from the glass sheet at a desired line of bead separation (“vertical bead separation (VBS)”, ¶ [0054])
separating the at least one bead comprises selectively applying heat to the desired line of bead separation at a second side of the glass sheet with a bead removal heating apparatus to reduce a compressive stress in at least one cladding layer of the glass sheet (¶ [0020], [0022], [0025], [0029], [0035]-[0038], [0040], [0042], [0043]; Figs. 4B, 4C).
Peng ‘420 is silent regarding a glass engaging unit and a bead removal station adjacent to and laterally offset from the forming body.  In analogous art of separating beads from glass sheets, DeTorre ‘562 suggests:
drawing molten glass in a draw direction to form a continuous glass ribbon at a forming body (float chamber and annealing lehr - column 1, lines 13-18; column 3, lines 13-17)
engaging the continuous glass ribbon with a glass engaging unit (conveyor 30, Figs. 1a, 1b; column 3, lines 10-18)
separating a glass sheet from the continuous glass ribbon such that the glass sheet is engaged with the glass engaging unit (lehr ends 24 engaged with conveyor 30, Figs. 1a, 1b; column 2, lines 10-25; column 3, lines 10-18; column 6, lines 41-47)
moving the glass sheet to a bead removal station while the glass sheet is engaged with the glass engaging unit, the bead removal station adjacent to an laterally offset from the forming body (Figs. 1a, 1b; column 2, lines 20-25; column 3, lines 10-18; column 6, lines 64-66 - wherein DeTorre ‘562 does not require any intervening structure between the forming body and the bead removal station, and any direction in which the forming body and bead removal station are separated may be interpreted as lateral such that they are offset laterally)
separating the at least one bead from the glass sheet at a desired line of bead separation at the bead removal station while the glass sheet is engaged with the glass engaging unit (column 2, lines 24-29; column 3, lines 10-18; column 6, line 64-column 7, line 2)
for the benefit of making the glass sheet separating and bead separating part of a continuous process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Peng ‘420 by utilizing a glass engaging unit and bead removal station as suggested by DeTorre ‘562 for the benefit of making the glass sheet separating and bead separating part of a continuous process.
Regarding claim 10, Peng ‘420 further teaches the separating the at least one bead further comprises initiating a crack in the glass sheet with a crack initiation device at the desired line of bead separation to separate the at least one bead from the glass sheet (¶ [0004], [0043], [0046], [0049], [0050]).  Peng ‘420 is silent regarding the glass engaging unit and configuration of the desired line of bead separation.  DeTorre ‘562 suggests the glass engaging unit as described above, and further suggests: 
the separating the glass sheet from the continuous glass ribbon comprises separating the glass sheet from the continuous glass ribbon such that a first side of the glass sheet is engaged with the glass engaging unit (lower side of lehr ends 24 engaged with conveyor 30, Figures; column 2, lines 10-25; column 3, lines 10-18; column 6, lines 41-47)
the separating the at least one bead comprises:
initiating a crack in the glass sheet with a crack initiation device at the desired line of bead separation to separate the at least one bead from the glass sheet while the glass sheet is engaged with the glass engaging unit (column 2, lines 24-29; column 6, line 64-column 7, line 2)
the desired line of bead separation extends substantially parallel to a first edge of the glass sheet (46, Figs. 1A, 1B)
the at least one bead is a longitudinal portion of the glass sheet extending width wise from the first edge of the glass sheet to the desired line of bead separation (bulb edges 26, Figs. 1A, 1B)
for the benefit of making the glass sheet separating and bead separating part of a continuous process for separating a continuous glass ribbon having beads at longitudinal edges thereof.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Peng ‘420 by utilizing a glass engaging unit as suggested by DeTorre ‘562 for the benefit of making the glass sheet separating and bead separating part of a continuous process for separating a continuous glass ribbon having beads at longitudinal edges thereof.
Regarding claim 11, Peng ‘420 further teaches the initiating the crack comprises initiating the crack in the glass sheet with the crack initiation device after the selectively applying heat to the desired line of bead separation at the second side of the glass sheet with the bead removal heating apparatus (¶ [0046]).
Regarding claim 14, Peng ‘420 teaches applying heat selective to the second side of the glass sheet and initiating cracks at the desired line of bead separation of the glass sheet with a crack initiation device and separating bead from the glass sheet (¶ [0020], [0037], [0042]-[0046], [0054]), but does not explicitly teach two heating elements, two desired lines of bead separation, and two crack initiation devices, to separate two beads from the glass sheet.  DeTorre ‘562 suggests separating two beads from a glass sheet using two sets of bead separation mechanisms for the benefit of simultaneously removing beads from opposite sides of the glass sheet (Fig. 1; column 3, lines 10-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Peng ‘420 by utilizing two heating elements at two desired lines of bead separation and two crack initiation devices, to separate two beads from the glass sheet, for the benefit of simultaneously removing beads from opposite sides of the glass sheet, as suggested by DeTorre ‘562.
Regarding claim 16, Peng ‘420 teaches a crack initiation device as described above. DeTorre ‘562 suggests the glass engaging unit and bead removal station as described above.  DeTorre ’562 further suggests the glass engaging unit (conveyor 30) is engaged with a first side of a glass sheet (side 42 of lehr ends 24) such that a second side of the glass sheet (side 48 of lehr ends 24) is engaged with a crack initiation device at a bead removal station (open scoring device 44, member 104, Figs. 2, 4, 5; column 5, lines 39-50; column 6, line 64-column 7, line 9).  In the combination of Peng ‘420 and DeTorre ’562, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to likewise engage the first side of the glass sheet with the glass engaging unit such that the second side of the glass sheet is engaged with the crack initiation device at the bead removal station in order to move the glass sheet through a continuous process by engagement with a lower side of the glass sheet and leaving the opposite side of the glass sheet exposed for processing to separate at least one bead from the glass sheet.


Claim(s) 12 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng ‘420 (US 2014/0138420 A1) and DeTorre ’562 (US 4,466,562) in view of Grove ‘773 (US 3,584,773).
Regarding claim 12, Peng ‘420 suggests the bead removal heating apparatus comprises a thin heating element (¶ [0042]), but is silent specifically regarding a heating rod placed substantially parallel to the draw direction.  In analogous art of glass sheet bead separating, Grove ‘773 suggests a bead removal heating apparatus which comprises a heating rod placed substantially parallel to the draw direction (column 2, lines 33-42; column 6, lines 25-37; Figs. 14-15) as a manner of continuously removing beads extending along the draw direction with dielectric heating.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peng ‘420 and DeTorre ‘562 by making the bead removal heating apparatus comprising a heating rod placed substantially parallel to the draw direction for the benefit of continuously removing beads extending along the draw direction with dielectric heating, as suggested by Grove ‘773.
Regarding claim 17, Peng ‘420 teaches:
drawing molten glass in a draw direction to form a continuous glass ribbon at a forming body (¶ [0022], [0026]-[0028]; Fig. 2)
separating the glass sheet from the continuous glass ribbon (¶ [0023]; “glass separation at the bottom of draw (BOD)”, ¶ [0054])
applying heat selectively to the glass sheet with a bead removal heating apparatus, the bead removal heating apparatus comprising a heating element to heat the glass sheet to a temperature within a range of about 400°C to about 600°C to reduce a compressive stress in at least one cladding layer of the glass sheet (¶ [0020], [0022], [0025], [0029], [0033]-[0038], [0040], [0042], [0043]; Tables; Figs. 4B, 4C)
initiating a crack in the glass sheet at the desired line of bead separation with a crack initiation device (¶ [0004], [0043], [0046], [0049], [0050], [0054]).
Peng ‘420 is silent regarding a glass engaging unit, a bead removal station adjacent to and laterally offset from the forming body, and positioning of the heating element, crack initiation device, desired line of bead separation, and at least one bead.  In analogous art of separating beads from glass sheets, DeTorre ‘562 suggests:
drawing molten glass in a draw direction to form a continuous glass ribbon at a forming body (float chamber and annealing lehr - column 1, lines 13-18; column 3, lines 13-17)
engaging the continuous glass ribbon with a glass engaging unit (conveyor 30, Figs. 1a, 1b; column 3, lines 10-18)
separating a glass sheet from the continuous glass ribbon such that the glass sheet is engaged with the glass engaging unit (lehr ends 24 engaged with conveyor 30, Figs. 1a, 1b; column 2, lines 10-25; column 3, lines 10-18; column 6, lines 41-47)
moving the glass sheet to a bead removal station while the glass sheet is engaged with the glass engaging unit, the bead removal station adjacent to an laterally offset from the forming body (Figs. 1a, 1b; column 2, lines 20-25; column 3, lines 10-18; column 6, lines 64-66 - wherein DeTorre ‘562 does not require any intervening structure between the forming body and the bead removal station, and any direction in which the forming body and bead removal station are separated may be interpreted as lateral such that they are offset laterally)
the desired line of bead separation extends substantially parallel to an edge of the glass sheet (46, Figs. 1A, 1B), and the at least one bead from is a longitudinal portion of the glass sheet extending width wide from an edge of the glass sheet to a desired line of bead separation (bulb edges 26, Figs. 1A, 1B)
for the benefit of making the glass sheet separating and bead separating part of a continuous process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Peng ‘420 by utilizing a glass engaging unit, bead removal station, and positioning of the desired line of bead separation and at least one bead as suggested by DeTorre ‘562 for the benefit of making the glass sheet separating and bead separating part of a continuous process.
	In analogous art of glass sheet bead separating, Grove ‘773 suggests a heating element placed substantially parallel to a draw direction (electrodes 30, Fig. 14) and a crack initiation device placed above the heating element at a bead removal station (scoring wheel 47, with 48/49, above electrode 5, Fig. 17) for the benefit of removing beads on edges of the glass sheet parallel to the draw direction.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peng ‘420 and DeTorre ‘562 by placing the heating element substantially parallel to the draw direction and placing the crack initiation device above the heating element at the bead removal station, as suggested by Grove ‘773 for the benefit of removing beads on edges of the glass sheet parallel to the draw direction.
Regarding claim 18, Peng ‘420 further teaches initiating the crack in the glass sheet with the crack initiation device after applying heat selectively to a first side of the glass sheet with the bead removal heating apparatus, at the desired line of bead separation (¶ [0046], [0054]).  DeTorre ‘562 further suggests separating the at least one bead from the glass sheet while the glass sheet is engaged with the glass engaging unit (Figs. 1a, 1b; column 3, lines 10-18; column 6, lines 64-66) for the benefit of making the bead separating part of a continuous process.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Peng ‘420 by utilizing a glass engaging unit as suggested by DeTorre ‘562 for the benefit of making the bead separating part of a continuous process.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng ‘420 (US 2014/0138420 A1) and DeTorre ’562 (US 4,466,562) in view of Clark ‘440 (US 6,405,440 B1).
Regarding claim 13, Peng ‘420 is silent regarding releasing a metal piece to strike a third edge of the glass sheet at the desired line of bead separation and cracking the glass sheet, wherein the crack initiation device comprises the metal piece and a spring coupled to the metal piece.  Peng ‘420 does however suggest applying mechanical force at a desired line of separation for cracking the glass sheet (¶ [0053]).  In analogous art of glass cutting, Clark ‘440 suggests initiating a crack by releasing a metal piece to strike a glass sheet and cracking the glass sheet, wherein the crack initiation device comprises the metal piece and a spring coupled to the metal piece (column 1, line 62-column 2, line 13; column 3, lines 22-37Fig. 3) as a known mechanical device for separating a sheet of glass along a separation line.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peng ‘420 and DeTorre ‘562 by releasing a metal piece to strike a third edge of the glass sheet at the desired line of bead separation and cracking the glass sheet, wherein the crack initiation device comprises the metal piece and a spring coupled to the metal piece as a substitution of mechanical crack initiation devices for separating a sheet of glass along a separation line, as suggested by Clark ‘440.
Regarding claim 15, Peng ‘420, DeTorre ‘562, and Clark ‘440 suggests two bead removal heating elements at the bead removal station as described above.  Providing two bead removal heating elements would necessarily include adjusting a distance between the two bead removal heating elements in order to place them at the desired lines of bead separation.

Claim(s) 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng ‘420 (US 2014/0138420 A1), DeTorre ’562 (US 4,466,562), and Grove ‘773 (US 3,584,773) in view of Lisec ‘627 (US 5,209,627).
Regarding claim 19, Peng ‘420 is silent regarding rotating the glass sheet to an angle within the range of about 90° to about 270°C as compared to the continuous glass ribbon.  In analogous art of glass cutting and transporting, Lisec ‘627 suggests rotating a glass sheet to an angle of about 90° to about 270° relative to an original conveying plane for the benefit of transporting a cut glass sheet from a conveyor of a cutting apparatus to a storage cart (column 4, line 48-column 5, line 13 - wherein rotation from horizontal to 3°-6° from vertical is considered to be in the range of about 90° to about 270°).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peng ‘420, DeTorre ‘562, and Grove ‘773 by rotating the glass sheet to an angle within the range of about 90° to about 270° as compared to the continuous glass ribbon for the benefit of transporting the cut glass sheet to a storage cart, as suggested by Lisec ‘627.
Regarding claim 20, Peng ‘420 is silent regarding positioning the at least one bead separated from the glass sheet over a cullet chute located adjacent to or below the bead removal station. DeTorre ‘562 further suggests positioning at least one bead separated from a glass sheet over a cullet chute located adjacent to or below a bead removal station (column 7, lines 12-16) for the benefit of collecting the waste glass.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Peng ‘420 by positioning the at least one bead separated from the glass sheet over a cullet chute located adjacent to or below the bead removal station for the benefit of collecting the waste glass, as suggested by DeTorre ‘562.
Peng ‘420 is silent regarding placing the glass sheet on a cart using the glass engaging unit after the at least one bead is separated from the glass sheet.  Lisec ‘627 suggests placing a glass sheet on a cart using a conveyor after the glass sheet has been cut for the benefit of sorting glass sheets and making them transportable to subsequent operations or applications (column 2, lines 9-17, 25-31, 40-43; column 3, lines 12-31; column 4, lines 48-54; Fig. 7).  The glass engaging unit suggested by DeTorre ‘562 is also a conveyor.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Peng ‘420, DeTorre ‘562, and Grove ‘773 by placing the glass sheet on a cart using the glass engaging unit after the at least one bead is separated from the glass sheet for the benefit of sorting glass sheets and making them transportable to subsequent operations or applications, as suggested by Lisec ‘627.

Response to Arguments
Applicant's arguments filed 04-11-2022 have been fully considered but they are not persuasive. 
Arguments are summarized as follows: Grove does not teach initiating a crack in the glass sheet at a desired line of bead separation with a crack initiation device place above the heating element.
Response:  Grove illustrates a crack initiation device (47/48/49) placed above a heating element (electrode 5) in Fig. 16.
Applicant’s remaining arguments with respect to the pending claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741